Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered December 14, 1983, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the fundamentals of accepting a plea were observed, that the defendant acknowledged facts sufficient to establish the commission of the crime of criminal sale of a controlled substance in the second degree and that his plea was knowingly and voluntarily entered (see, People v Harris, 61 NY2d 9; People v Spain, 110 AD2d 724). The decision of whether to permit a defendant to withdraw a previously entered guilty plea rests within the sound discretion of the sentencing court (CPL 220.60 [3]; People v Stubbs, 110 AD2d 725, 727; People v Kelsch, 96 AD2d 677, 678). In the instant case, the court afforded the defendant a hearing on the issues of whether he had understood the nature of the plea and whether his plea had been coerced. Significantly, the defendant’s earlier admission of guilt was not accompanied by any claim of innocence. Under the circumstances, the denial of the defendant’s motion to withdraw his plea was not an abuse of discretion (see, People v Frederick, 45 NY2d 520, 524-525). Mangano, J. P., Brown, Lawrence, Weinstein and Kunzeman, JJ., concur.